
	

113 S1137 IS: Ambulatory Surgical Center Quality and Access Act of 2013
U.S. Senate
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1137
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2013
			Mr. Wyden (for himself,
			 Ms. Landrieu, Ms. Cantwell, Mr.
			 Merkley, and Mr. Blumenthal)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  modernize payments for ambulatory surgical centers under the Medicare program,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ambulatory Surgical Center Quality and
			 Access Act of 2013.
		2.Aligning updates
			 for ambulatory surgical center services with updates for OPD
			 servicesSection 1833(i)(2)(D)
			 of the Social Security Act (42 U.S.C. 13951(i)(2)(D)) is amended—
			(1)by redesignating
			 clause (vi) as clause (vii);
			(2)in the first
			 sentence of clause (v), by inserting before the period the following:
			 and, in the case of 2014 or a subsequent year, by the adjustment
			 described in subsection (t)(3)(G) for the respective year; and
			(3)by inserting after
			 clause (v) the following new clause:
				
					(vi)In implementing the system described in
				clause (i) for 2014 and each subsequent year, there shall be an annual update
				under such system for the year equal to the OPD fee schedule increase factor
				specified under subsection (t)(3)(C)(iv) for such year, adjusted in accordance
				with clauses (iv) and (v).
					.
				
			3.Transparency of
			 quality reports and application of value-based purchasing to ASCs
			(a)Quality
			 measuresParagraph (7) of
			 section 1833(i) of the Social Security Act (42 U.S.C. 1395l(i)) is amended by
			 adding at the end the following new subparagraphs:
				
					(C)To the extent that
				quality measures implemented by the Secretary under this paragraph for
				ambulatory surgical centers and under section 1833(t)(17) for hospital
				outpatient departments are applicable to the provision of surgical services in
				both ambulatory surgical centers and hospital outpatient departments, the
				Secretary shall make reported data available on the website
				Medicare.gov in a manner that will permit side-by-side
				comparisons on such measures for ambulatory surgical centers and hospital
				outpatient departments in the same geographic area.
					(D)For each procedure
				covered for payment in an ambulatory surgical center, the Secretary shall
				publish, along with the quality reporting comparisons provided for in
				subparagraph (C), comparisons of the Medicare payment and beneficiary copayment
				amounts for the procedure when performed in ambulatory surgical centers and
				hospital outpatient departments in the same geographic area.
					(E)The Secretary
				shall ensure that an ambulatory surgery center and a hospital has the
				opportunity to review, and submit any corrections for, the data to be made
				public with respect to the ambulatory surgery center under subparagraph (C)(ii)
				prior to such data being made
				public.
					.
			(b)Ambulatory
			 surgical center value-Based purchasing programSection 1833(i) of the Social Security Act
			 (42 U.S.C. 1395l(i)) is amended by adding at the end the following new
			 paragraph:
				
					(8)Value-based
				purchasing program
						(A)EstablishmentThe Secretary shall establish an ambulatory
				surgical center value-based purchasing program (in this subsection referred to
				as the Program) under which, subject to subparagraph (I), each
				ambulatory surgical center that the Secretary determines meets (or exceeds) the
				performance standards under subparagraph (D) for the performance period (as
				established under subparagraph (E)) for a calendar year is eligible, from the
				amounts made available in the total shared savings pool under subparagraph
				(I)(iv), for shared savings under subparagraph (I), which shall be in the form,
				after application of the adjustments under clauses (iv), (v), and (vi) of
				paragraph (2)(D), of an increase in the amount of payment determined under the
				payment system under paragraph (2)(D) for surgical services furnished by such
				center during the subsequent year, by the value-based percentage amount under
				subparagraph (H) specified by the Secretary for such center and year.
						(B)Program start
				dateThe Program shall apply to payments for procedures occurring
				on or after January 1, 2015.
						(C)Measures
							(i)In
				generalFor purposes of the Program, the Secretary shall select
				measures from the measures specified under paragraph (7).
							(ii)Availability of
				measure and dataThe Secretary may not select a measure under
				this paragraph for use under the Program with respect to a performance period
				for a calendar year unless such measure has been included, and the reported
				data available, on the website Medicare.gov, for at least 1 year
				prior to the beginning of such performance period.
							(iii)Measure not
				applicable unless ASC furnishes services appropriate to measureA
				measure selected under this paragraph for use under the Program shall not apply
				to an ambulatory surgical center if such center does not furnish services
				appropriate to such measure.
							(D)Performance
				standards
							(i)EstablishmentThe
				Secretary shall establish performance standards with respect to measures
				selected under subparagraph (C)(i) for a performance period for a calendar
				year.
							(ii)Achievement and
				improvementThe performance standards established under clause
				(i) shall include levels of achievement and improvement.
							(iii)TimingThe
				Secretary shall establish and announce the performance standards under clause
				(i) not later than 60 days prior to the beginning of the performance period for
				the calendar year involved.
							(E)Performance
				periodFor purposes of the Program, the Secretary shall establish
				the performance period for a calendar year. Such performance period shall begin
				and end prior to the beginning of such calendar year.
						(F)ASC performance
				scoreThe Secretary shall develop a methodology for assessing the
				total performance of each ambulatory surgery center based on performance
				standards with respect to the measures selected under subparagraph (C) for a
				performance period (as established under subparagraph (E)). Using such
				methodology, the Secretary shall provide for an assessment (in this subsection
				referred to as the ASC performance score) for each ambulatory
				surgical center for each performance period. The methodology shall provide that
				the ASC performance score is determined using the higher of its achievement or
				improvement score for each measure.
						(G)AppealsThe
				Secretary shall establish a process by which ambulatory surgery centers may
				appeal the calculation of the ambulatory surgery center’s performance with
				respect to the performance standards established under subparagraph (D) and the
				ambulatory surgery center performance score under subparagraph (E). The
				Secretary shall ensure that such process provides for resolution of appeals in
				a timely manner.
						(H)Calculation of
				value-based incentive payment
							(i)Value-based
				percentage amountFor
				purposes of subparagraph (A), the Secretary shall specify a value-based
				percentage amount for an ambulatory surgical center for a calendar year.
							(ii)RequirementsIn
				specifying the value-based percentage amount for each ambulatory surgical
				center for a calendar year under clause (i), the Secretary shall ensure that
				such percentage is based on—
								(I)the ASC
				performance score of the ambulatory surgery center under subparagraph (F);
				and
								(II)the amount of the
				total savings pool made available under subparagraph (I)(iii)(I) for such
				year.
								(I)Annual
				calculation of shared savings funding for value-based incentive
				payments
							(i)Determining
				bonus poolIn each year of the Program, ambulatory surgery
				centers shall be eligible to receive payment for shared savings under the
				Program only if for such year the sum of—
								(I)the estimated
				amount of expenditures under this title for Medicare fee-for-service
				beneficiaries (as defined in section 1899(h)(3)) for surgical services for
				which payment is made under the payment system under paragraph (2), adjusted
				for beneficiary characteristics, and
								(II)the estimated
				amount of expenditures under this title for Medicare fee-for-service
				beneficiaries (as so defined) for the same surgical services for which payment
				is made under the prospective payment system under subsection (t), adjusted for
				beneficiary characteristics,
								is at least
				the percent specified by the Secretary below the applicable benchmark
				determined for such year under clause (ii). For purposes of this subparagraph,
				such sum shall be referred to as estimated expenditures. The
				Secretary shall determine the appropriate percent described in the preceding
				sentence to account for normal variation in volume of services under this title
				and to account for changes in the coverage of services in ambulatory surgery
				centers and hospital outpatient departments during the performance period
				involved.(ii)Establish and
				update benchmarkFor purposes of clause (i), the Secretary shall
				calculate a benchmark for each year described in such clause equal to the
				product of—
								(I)estimated
				expenditures described in clause (i) for such year, and
								(II)the average
				annual growth in estimated expenditures for the most recent three years.
								Such
				benchmark shall be reset at the start of each calendar year, and adjusted for
				changes in enrollment under the Medicare fee-for-service program.(iii)Payments based
				on shared savingsIf the
				requirement under clause (i) is met for a year—
								(I)50 percent of the
				total savings pool estimated under clause (iv) for such year shall be made
				available for shared savings to be paid to ambulatory surgical centers under
				this paragraph;
								(II)a percent (as
				determined appropriate by the Secretary, in accordance with subparagraph (H))
				of such amount made available for such year shall be paid as shared savings to
				each ambulatory surgery center that is determined under the Program to have met
				or exceeded performance scores for such year; and
								(III)all funds made
				available under subclause (I) for such year shall be used and paid as sharing
				savings for such year in accordance with subclause (II).
								(iv)Estimate of the
				total savings poolFor purposes of clause (iii), the Secretary
				shall estimate for each year of the Program the total savings pool as the
				product of—
								(I)the conversion
				factor for such year determined by the Secretary under the payment system under
				paragraph (2)(D) divided by the conversion factor calculated under subsection
				(t)(3)(C) for such year for covered OPD services, multiplied by 100, and
								(II)(aa)the product of the estimated Medicare
				expenditures for surgical services described in clause (i)(I) furnished during
				such year to Medicare fee-for-service beneficiaries (as defined in section
				1899(h)(3)) for which payment is made under subsection (t) and the average
				annual growth in the estimated Medicare expenditures for such services
				furnished to Medicare fee-for-service beneficiaries (as so defined) for which
				payment is made under subsection (t) in the most recent available 3 years,
				less
									(bb)the estimated Medicare expenditures
				for surgical services described in clause (i)(I) furnished to Medicare
				fee-for-service beneficiaries for which payment was made under subsection (t)
				in the most recent year.
									(J)No effect in
				subsequent calendar yearsThe value-based percentage amount under
				subparagraph (H) and the percent determined under subparagraph (I)(iii)(I)
				shall apply only with respect to the calendar year involved, and the Secretary
				shall not take into account such amount or percentage in making payments to an
				ambulatory surgery center under this section in a subsequent calendar
				year.
						.
			4.Advisory Panel on
			 Hospital Outpatient Payment Representation
			(a)ASC
			 representativeThe second sentence of section 1833(t)(9)(A) of
			 the Social Security Act (42 U.S.C. 1395l(t)(9)(A)) is amended by inserting
			 and suppliers subject to the prospective payment system (including at
			 least one ambulatory surgical center representative) after an
			 appropriate selection of representatives of providers.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			5.Reasons for
			 excluding additional procedures from ASC approved list
			(a)In
			 generalSection 1833(i)(1) of
			 the Social Security Act (42 U.S.C. 1395l(i)(1)) is amended by adding at the end
			 the following: In updating such lists for application in years beginning
			 after the date of the enactment of this sentence, for each procedure that was
			 requested to be included in such lists during the public comment period but
			 which the Secretary does not propose (in the final rule updating such lists) to
			 so include in such lists, Secretary shall cite in such final rule the specific
			 criteria in paragraph (b) or (c) of section 416.166 of title 42, Code of
			 Federal Regulations, based on which the procedure was excluded. If paragraph
			 (b) of such section is cited for exclusion of a procedure, the Secretary shall
			 identify the peer reviewed research or the evidence upon which such
			 determination is based. The Secretary may not use or cite section 416.166(c)(7)
			 of such title as criteria or a basis for exclusion of a procedure from such
			 lists..
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to lists of
			 ambulatory surgery procedures for application in years beginning after the date
			 of the enactment of this Act.
			
